Order entered September 21, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00210-CV

                          KIRK LAUNIUS, Appellant

                                       V.

        DIANA FLORES, IN HER OFFICIAL CAPACITY AS
         PRESIDING OFFICER, CHAIR OF TRUSTEES, OF
    DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08429

                                    ORDER

      Before the Court are appellant’s September 17, 2021 opposed motion to

correct inaccuracies in the reporter’s record and appellee’s response. A copy of

appellant’s motion is attached. We GRANT the motion as follows.

      We ORDER the trial court to conduct a hearing, within twenty days of the

date of this order, and make written findings regarding whether the reporter’s

record contains the omissions and inaccuracies alleged in the attached motion. See
TEX. R. APP. P. 34.6(e). Both Marcey Poeckes, Official Court Reporter for the

298th Judicial District Court, and Court Reporter Brooke Wagner who recorded

the trial shall attend the hearing. If the trial court finds any omissions and/or

inaccuracies in the reporter’s record, it must order the court reporter to conform the

reporter’s record (including text and any exhibits) to what occurred in the trial

court and to file, no later than October 20, 2021, certified corrections in this

Court. See id. 34.6(e)(3).

      We ORDER Dallas County District Clerk Felicia Pitre to file, within thirty

days of the date of this order, a supplemental clerk’s record containing the trial

court’s written findings.

      We ORDER Ms. Poeckes to file, within thirty days of the date of this

order, a reporter’s record from the hearing. We ORDER Ms. Wagner to file,

within thirty days of the date of this order, any corrected reporter’s record as

ordered by the trial court.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Emily Tobolowsky, Presiding Judge of the 298th Judicial District

Court; Ms. Pitre; Ms. Poeckes; Ms. Wagner; and, all parties.

      We ABATE this appeal to allow the trial court to comply with this order.

The appeal will be reinstated in thirty-five days.

                                              /s/    ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE